Case: 12-40689      Document: 00512696480         Page: 1    Date Filed: 07/14/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 12-40689
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            July 14, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

MANUEL HERRERA REYES, also known as Yuma; RICARDO RAMIREZ
VILLA, also known as Rica,

                                                 Defendants-Appellants


                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 5:11-CR-811-4


Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *
       The attorneys appointed to represent Manuel Herrera Reyes and Ricardo
Ramirez Villa have moved for leave to withdraw and have filed briefs in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States
v. Flores, 632 F.3d 229 (5th Cir. 2011). Ramirez Villa has filed a response. We
have reviewed the briefs and the relevant portions of the records reflected



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 12-40689   Document: 00512696480   Page: 2   Date Filed: 07/14/2014


                              No. 12-40689

therein, as well as Ramirez Villa’s response.   We concur with counsel’s
assessments that the appeals present no nonfrivolous issue for appellate
review. Accordingly, counsel’s motions for leave to withdraw are GRANTED,
counsel are excused from further responsibilities herein, and the APPEALS
ARE DISMISSED. See 5TH CIR. R. 42.2.




                                    2